I am honoured to be here 
today on behalf of the Government of Canada to once 
again reaffirm my country’s commitment to a strong 
and effective United Nations. 
(spoke in French) 
 For Canada, the United Nations remains 
indispensable for addressing the many global 
challenges that confront us today, be it the search for 
peace and security, the promotion of human rights, 
democracy and international development, combating 
terrorism or the protection of the environment. 
(spoke in English) 
 Those challenges require collective and 
cooperative strategies. They cannot be tackled by any 
one country acting alone. That is why we must 
redouble our efforts to make the United Nations more 
effective and efficient so that it can deliver real results. 
 Today, I would like to speak to the Assembly 
about Canada’s priority global engagements, and how 
they are helping to achieve the fundamental objectives 
of this Organization. 
 From the very founding of the United Nations, 
Canada has contributed ideas, action and resources to 
help to fulfil its mandate. We helped to develop the 
concept of peacekeeping. We helped it to meet the 
changing nature of security, when more robust action 
was required to end conflict, to protect civilians caught 
in the crossfire or to build peace in its aftermath. We 
have served in successive peacekeeping and 
peacemaking operations and today we are serving on 
the Peacebuilding Commission. 
 Today, Canada is contributing to peace and 
security and making sacrifices in places as diverse as 
Afghanistan, Haiti and the Sudan. Each of those 
Canadian engagements flows from a United Nations 
mandate. 
 Canada’s largest and most important overseas 
engagement is in Afghanistan, where we have more 
than 2,500 Canadians on the ground in support of the 
Security Council-mandated International Security 
Assistance Force. Canada continues to call for safe and 
unhindered humanitarian access to all those in need in 
Afghanistan. We condemn in the strongest possible 
terms the attack of 14 September against members of a 
United Nations convoy in Kandahar province who 
were carrying out a polio vaccination campaign for 
Afghan children. 
 Sadly, the Government of Afghanistan and the 
international community are all too familiar with such 
brutal and cowardly tactics. We will not be swayed 
from our efforts to improve the lives of ordinary 
Afghans. To that end, at the International Conference 
in Support of Afghanistan in Paris, Canada announced 
that it would make an additional contribution of $600 
million for Afghanistan, bringing its overall total to 
$1.9 billion over the period from 2001 to 2011. 
 Continued leadership by the United Nations is 
essential in Afghanistan. Canada stands behind the 
United Nations Assistance Mission in Afghanistan. We 
call on Member States to work with the United Nations 
to enhance the capacity of the Mission and to give it 
the tools required to do its job. We remain ever mindful 
 
 
17 08-53141 
 
of the challenges that Afghanistan continues to 
confront — security, access to basic services and 
impending food shortages. Collectively, we — the 
States assembled here — must deliver on the promises 
made to the Afghan people. 
(spoke in French) 
 Canada also remains committed to the promotion 
of security, governance and development in Haiti, 
efforts that are important for building a more 
democratic, prosperous and secure hemisphere. We 
consider the partnership with the United Nations in 
Haiti to be an integral part of those efforts. That is why 
we are providing the United Nations Stabilization 
Mission in Haiti (MINUSTAH) with civilian police 
officers, military staff officers and corrections experts. 
 Canada takes a comprehensive approach to 
reconstruction and development in Haiti. We are the 
second largest bilateral donor in Haiti, with a 
$555 million commitment over five years through 2011 
in support of the country’s long-term reconstruction 
and development. MINUSTAH is in Haiti at the 
request of the Haitian Government, the most important 
partner of all in a commitment we share with Member 
States within the hemisphere and beyond. Sustained 
efforts, political stability and lasting progress on 
reforms will combine to build a better future for all 
Haitians. 
 Canada has also been a long-standing partner of 
the United Nations efforts in Africa. When the 
Secretary-General took office, he said that one of his 
top priorities would be the Sudan’s Darfur region. The 
United Nations presence in the Sudan is based on the 
very principles underlying the United Nations Charter. 
The engagement of the international community in the 
Sudan remains vital. 
(spoke in English) 
 With contributions of over $477 million since 
2006, Canada remains deeply committed to building 
sustainable peace in the Sudan and alleviating the 
suffering of those affected by the conflict. Canada’s 
support for peacekeeping operations in Sudan includes 
the deployment of personnel, a loan of armoured 
vehicles and a large voluntary financial contribution. 
Canada underscores the importance of full 
implementation of the Comprehensive Peace 
Agreement, and calls on Sudanese authorities and the 
rebel movements to end the violence in Darfur, 
facilitate the deployment of the African Union-United 
Nations Hybrid Operation in Darfur (UNAMID), 
cooperate with the International Criminal Court and 
respect human rights. 
 We are acutely aware that UNAMID is a difficult 
and often dangerous mission. In that regard, allow me 
to express the sincere condolences of the Canadian 
Government for the deaths resulting from the 
helicopter crash in the Sudan earlier today — a tragedy 
that underscores the very real threats United Nations 
personnel continue to confront in the field. 
 The current crisis in Georgia also calls for a 
unified international response. Canada supports the 
democratic and legitimate Government of Georgia and 
Georgia’s territorial integrity and sovereignty. Canada 
calls on Russia to fulfil its international obligations, 
reconsider its actions and cooperate fully with the 
international community to resolve the crisis in 
Georgia in a peaceful manner. 
 Canada has consistently sought to make the 
United Nations instruments for promoting peace and 
security more effective. At the centre of those is, of 
course, the Security Council. Canada has long 
supported proposals for greater accountability and 
transparency of the Security Council to enable it better 
to shoulder the global peace and security 
responsibilities entrusted to it by the 192 Member 
States. Canada is committed to working with all 
Member States to promote a more unified and effective 
Security Council that can move past stalemate and take 
decisive action against threats to security wherever 
they may arise. 
 We therefore welcome the recent decision of the 
General Assembly to launch negotiations on Security 
Council reform at this session. It is important that we 
make progress in those negotiations. For our part, 
Canada stands ready to support reform that ensures that 
new realities are reflected in the Council while 
preserving accountability through the discipline of 
regular elections for Security Council membership. 
 Canada is proud to be the seventh largest 
contributor to the regular budget of the United Nations. 
We are also a member of a wide range of United 
Nations specialized agencies and a major contributor to 
United Nations funds and programmes. 
Humanitarianism and compassion are hallmarks of the 
Canadian identity. The United Nations is a key partner 
for the delivery of Canadian humanitarian action, with 
  
 
08-53141 18 
 
Canadian commitments this year totalling over 
$315 million. Our humanitarian assistance is aimed at 
helping the world’s most vulnerable people, including 
children, refugees and victims of conflict and natural 
disasters, and supports key United Nations programmes 
in those areas. 
 Canada is on track to meet its international 
assistance commitments, and we are ensuring that our 
aid is focused, effective and accountable. Canada will 
deliver on its promise to double international 
assistance to $5 billion by 2010-2011. 
 Canada is also serious about its commitment, 
undertaken in the Group of Eight, to double aid to 
Africa, and I am pleased to say that we are on target to 
meet that goal in 2009. Canada is also committed to 
working in partnership with other stakeholders to 
accelerate development efforts to help achieve the 
Millennium Development Goals by 2015. 
 In response to the global food crisis, Canada 
provided an extra $50 million for food aid, bringing 
our total contribution this year to $230 million — one 
of the largest in the world. Canada was also pleased to 
answer an emergency request from the World Food 
Programme (WFP) earlier this month to provide 
security for its food aid shipments to Somalia. A 
Canadian Navy frigate, HMCS Ville de Québec, is 
currently escorting WFP ships carrying life-saving 
supplies to Somalia. Canada recently extended the 
frigate’s WFP escort mission until 23 October 2008. 
 Canada is taking further concrete measures to 
enhance the effectiveness of our aid. We recently 
untied 100 per cent of our food aid to make sure it can 
be provided in the most efficient and effective way 
possible to the people who need it most. Canada is also 
fully untying all of its development assistance 
programmes by 2012-2013, in fulfilment of our 
commitment to ensuring greater effectiveness of our 
international assistance. 
 The challenges of environmental protection and 
sustainable development are rightly at the top of the 
global agenda. The most pressing challenge is that of 
climate change, and the United Nations must play a 
central role. Canada is committed to the United 
Nations Framework Convention on Climate Change 
and the need to reach consensus on a post-Bali 
framework.  
 The response to all global challenges begins at 
home. However, the sum of national actions must drive 
a collective effort at the international level. One of the 
most important components of the Bali Road Map is 
that it recognizes that no country can effectively 
address climate change on its own and that all 
countries in a position to act must do so. As such, 
Canada is fully aware of the importance of having all 
major global emitters take on meaningful and binding 
emissions reduction commitments in any future 
international agreement. 
 Canada is also acutely aware of the risks faced by 
countries most vulnerable to the impact of climate 
change, particularly small island States and the least 
developed countries. Canada is pleased to be a sponsor 
of a draft resolution on climate change and security put 
forward by the Pacific Island States. Canada has also 
supported global efforts to promote climate change 
adaptation and has contributed both expertise and 
finances to various United Nations and other 
international initiatives. 
 Sixty years ago, this body adopted the Universal 
Declaration of Human Rights. Canada is proud to 
recall the contribution of Canadian John Peters 
Humphrey in penning the initial draft of that landmark 
instrument. Sixty years on, we have not yet met that 
“common standard of achievement for all peoples and 
all nations” (resolution 217 (III)). We have much work 
left to do. 
 As a member of the Human Rights Council, 
Canada is working hard to make that new institution 
live up to the reform objectives that led to its creation 
two years ago. We have seen some progress and some 
setbacks in ensuring that the Council’s agenda and 
focus are balanced and objective. 
 We must continually challenge ourselves to 
improve our own records. The creation this year of the 
Universal Periodic Review, which Canada strongly 
supported as an innovative improvement to the United 
Nations human rights machinery, is an important tool 
to help States identify and address their continuing 
challenges. 
 As a community, we must stand up for the rule of 
law and for those whose rights are violated or 
undermined by the very institutions that should ensure 
their protection. That is why Canada will continue to 
take strong stands against Governments that commit 
systemic abuses against their populations. As 
 
 
19 08-53141 
 
Governments, we must remain committed to working 
together to hold each other to account on our human 
rights records and to support countries that are making 
sincere efforts to advance the human rights of their 
people. We must continue to strive for fundamental 
freedoms and human rights in order to fulfil the ideals 
of the Universal Declaration of Human Rights. 
(spoke in French) 
 Canada supports an effective, soundly managed 
and results-driven United Nations. That is why it 
supports broad reform. In that regard, we call for 
extensive reform in terms of management, especially in 
the areas of oversight, accountability and human 
resource management. Those reforms are needed to 
bring the management of the United Nations in step 
with the best practices of the twenty-first century and 
to equip it with the tools needed to deliver on the 
important mandates that we as Member States ask of it. 
(spoke in English) 
 The values and ideals on which the United 
Nations was founded — the promotion of peace and 
security, of human rights and of greater prosperity for 
all through development cooperation — are also 
Canada’s and we stand ready to work within the United 
Nations to address new challenges, such as climate 
change and combating terrorism. I wish to repeat 
Canada’s willingness to work in partnership with all 
United Nations Member States towards the common 
purposes for which this Organization was created. 